Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited references do not teach or suggest all of the specifically enumerated and ordered features of the independent claims.
Representative references include:
	Dai (US 20210105216): “…the codec adaptation control information obtained by the UE from the RAN node may include whether or not RAN node can provide recommended bit rate which may not meet the Qos requirement of the UE in case RAN node supports codec adaptation or in case the UE is allowed to enable the codec adaptation function” (par. 0057).
	Dong (US 20210099916): “The RAN side sends to the UE the uplink or downlink bit rate recommendation using the defined MAC CE as shown in FIG. 1B. Based on the recommended bit rate indicated by the MAC CE, the UE can adjust its uplink or downlink bit rate” (par. 0027).
	Wu (US 20180102871): “A radio access network (RAN)-involved codec adaptation solution enables an eNB to transmit a UL or DL codec adaptation indication with an explicitly recommended bit-rate information to help a UE to select or adapt a proper codec rate for a voice over long term evolution/5G (LTE/5G) (VoLTE/5G) or video over LTE/5G (ViLTE/5G).” (par. 0020).

Claims 1-38 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443